Citation Nr: 1420520	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran meets the percentage requirements for TDIU, as he has a single service-connected disability rated at 60 percent or more.

2.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in September 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The letter informed the Veteran of what the evidence must show to establish entitlement to TDIU.  He was informed of what evidence he should submit and what VA would attempt to obtain on his behalf.  He was informed that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter further informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical treatment records are in the file.  Private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not otherwise claim there is additional evidence not of record that would help his claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  The RO provided the Veteran appropriate VA examinations for one or more of his service-connected disabilities in September 2011.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations provide sufficient information to assess the current severity of the Veteran's service-connected disabilities and the effect these disabilities have on his employability.  The examination reports specifically considered the effects of the Veteran's service-connected disabilities on his occupational functioning.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In reaching that conclusion, the Board notes that VA is not required to obtain a single medical opinion considering the combined impact or effects of all the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

In this case, the Board notes that the Veteran's service-connected disabilities include a 60 percent rating for coronary artery disease, status post myocardial infarction; a 50 percent rating for posttraumatic stress disorder (PTSD) with anxiety and depression; a 30 percent rating for degenerative joint disease, status post total left knee replacement; a 10 percent rating for post-operative, left knee arthrotomy; a 10 percent rating for degenerative joint disease, left hip, associated with degenerative joint disease, status post total left knee replacement; and a noncompensable rating for an appendectomy scar.  The combined rating for these disabilities is 90 percent.  As such, the Veteran meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The Veteran has consistently asserted that his service-connected heart and PTSD disabilities are the primary causes of his asserted unemployability.  That said, in a June 2012 statement the Veteran's wife also indicated that his service-connected orthopedic problems played a role in his inability to work.  

The Veteran established care with VA in approximately October 2010.  During psychiatric treatment, the Veteran reported anxiety, but that he had learned to deal with it.  His wife believed that he was depressed.

A November 2010 private treatment record discussed an August 2009 heart catheterization, but on examination there was no obstructive disease at present.  The Veteran was doing well overall.  

The Veteran was afforded a VA psychiatric examination in March 2011.  The Veteran reported accepting disability retirement from the post office in 2004 after 30 years due to back problems.  He reported that he managed anger problems by "tak[ing] it out on the work" by hammering really hard or excessively tightening screws.  He also engaged in a few verbal outbursts with his supervisors, but in the previous year had not experienced absence or loss of employment due to psychiatric symptoms.  His psychiatric symptoms impacted his occupational functioning in that he had problems with anger that resulted in a few verbal outbursts towards supervisors and breaking a few bolts due to over tightening as an anger release mechanism.  

In March 2011, the Veteran also was afforded a VA examination for his orthopedic problems.  Since a 2001 left knee replacement, his pain had been greatly decreased and he used a cane due to nonservice-connected back pain.  He took no medication for knee pain.  He reiterated that he had retired in 2004 due to back problems.  The left knee caused mild problems with exercise and recreation.  During a March 2011 VA heart examination, it was noted that the Veteran's heart condition did not impact his ability to work.  

In July 2011, the Veteran's heart was stable.  

A September 2011 VA scar examination report concluded that his service-connected appendectomy scar would not cause disability preventing the Veteran from performing sedentary work.  A September 2011 VA orthopedic examination report found that the Veteran's left knee and left hip disabilities would not prevent him from performing sedentary work, although physical labor would not be possible due to poor balance and an antalgic gait.  At that time, the Veteran reported monthly flare-ups of left knee pain due to awkward sleeping positions, but that the knee did not interfere with daily activities.  The Veteran had four flare-ups per week of left hip pain and that he had difficulty walking up inclines and standing for extended periods of time.  

In September 2011, the Veteran also was afforded a VA general medical examination.  The examiner discussed the Veteran's disabilities and concluded that he would have difficulty doing physical work due to arthritis of the left hip and total replacement of the left knee that prevented extended standing and caused poor balance.  The examiner, however, concluded that he could perform sedentary work and that his service-connected disabilities would not prevent him from sitting and working.  Indeed, there was a recent history of preparing taxes, during which he was able to sit.  

In a March 2012 statement, the Veteran stated, "I am unable to deal with people on a person to person basis.  I become easily irritated with anyone including my own spouse.  This has severally [sic] effected [sic] my ability to do even sedentary work."

In a June 2012 statement, the Veteran's wife stated that the Veteran had been unable to continue his most recent work as a tax preparer due to his inability to sit or stand for extended periods of time, such as would be required for menial tasks like making copies or filing documents.  He also had problems interacting with co-workers, supervisors, and clients due to his temper, inability to deal with stress, and antisocial behavior.  He often had to be removed from the situation, in order to calm down.  At his prior employment, where he worked for 26 years, he frequently had difficulty with co-workers, supervisors, and the public.  These episodes had resulted in regular referral to counselors and the receipt of verbal warnings and several two-week suspensions due to physical problems or his temper.  At present, the Veteran was becoming more forgetful about issues such as personal hygiene.

Thus, there is potentially conflicting medical evidence as to the effect that the Veteran's service-connected disabilities have on his ability to work.  On the one hand, the VA examination reports have universally held that the Veteran's service-connected disabilities do not render him unemployable.  On the other hand, the Veteran and his wife have submitted statements indicating that the Veteran, in fact, is unable to obtain or maintain substantially gainful employment due to a combination of his physical and psychiatric service-connected disabilities.  

The Board finds the VA examination report opinions of substantially greater probative value than the lay assertions of the Veteran and his wife.  In that regard, the above VA examination reports reviewed the claims file, considered the contentions of the Veteran, and conducted appropriate examination and testing.  As to the Veteran's service-connected orthopedic disabilities, the September 2011 VA examiner specifically found that they would not preclude him from sedentary forms of employment, as they would not prevent him from sitting for extended periods.  The Board also finds it highly significant that during his March 2011 VA examinations the Veteran reported that he had retired in 2004 due to a permanent low back disability due to workplace injury.  The Veteran did not report that his retirement was caused by any of his service-connected disabilities.  Based on the foregoing, it seems reasonable to conclude that if not for the Veteran's nonservice-connected low back disability that he would still be working for the postal service.

The Board has considered the contentions of the Veteran and his wife that he was unable to continue in his work as a tax preparer because he was unable to sit for an extended period of time.  By contrast, and as discussed above, the medical professionals of record have consistently concluded that his service-connected physical disabilities would not preclude gainful employment.  Indeed, the September 2011 VA general medical examination report specifically concluded that the Veteran's service-connected disabilities would not preclude him from work involving extended sitting.  Although some of the lay statements of record regarding problems sitting were made after the last VA examination, there is no evidence or suggestion that these problems were of recent onset since the last VA examination.  The Board finds the opinions of the medical personnel in this case of substantially greater probative value than the lay assertions of the Veteran and his wife, given the greater level of training and expertise and the absence of any vested interest of the medical professionals in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain).

As to the Veteran's heart problems, the evidence of record clearly demonstrates that he would be unable to work in a physically demanding occupation; however, the Veteran could maintain employment in a sedentary activity.  The record demonstrates that the Veteran has above-average intelligence and is capable of performing in numerous career fields that do not require significant physical activity.  

As to the Veteran's psychiatric problems that manifested in workplace issues such as anger outbursts toward co-workers, supervisors, and others, the Board has considered the claims of the Veteran and his wife that these problems resulted in verbal warnings and suspensions and render him unable to obtain or maintain gainful employment.  The Board disagrees.  The evidence of record clearly demonstrates that psychiatric manifestations were not the basis for the Veteran leaving employment at the post office or as a tax preparer.  Although he may have experienced problems with others resulting in official or unofficial punishment, he maintained employment despite these outbursts and there is no evidence or suggestion that he was in danger of losing his position as a result of these issues.  As discussed above, the Veteran left employment at the post office due to back problems and he claims to have stopped working as a tax preparer as a result of other physical problems.  In light of the foregoing, the Board cannot conclude that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.

In closing, the Board does not doubt that the Veteran's service-connected disabilities play some role in his current unemployment status.  However, the 90 percent schedular rating currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


